

116 HR 1391 IH: Methane Rule Relief Act of 2019
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1391IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2019Mr. Thompson of Pennsylvania introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide regulatory relief for conventional marginally producing oil and gas wells from the
			 Environmental Protection Agency’s Methane Rule.
	
 1.Short titleThis Act may be cited as the Methane Rule Relief Act of 2019. 2.Application of methane ruleThe final rule titled Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources (81 Fed. Reg. 35824, June 3, 2016), and the document titled Control Techniques Guidelines for the Oil and Natural Gas Industry (October 2016), published by the Environmental Protection Agency, shall not apply with respect to—
 (1)any oil well that has a maximum daily average oil production, during any 12-month consecutive time period, that does not exceed 15 barrels of oil per day;
 (2)any natural gas well that has a maximum daily average gas production, during any 12-month consecutive time period, that does not exceed 90,000 cubic feet per day; or
 (3)any emissions source covered by the rule that is associated with an oil well described in paragraph (1) or a natural gas well described in paragraph (2).
			